852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas G. DEAN, Plaintiff-Appellant,v.Sam P. SAMPLES, Defendant-Appellee.
No. 88-6514.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 7, 1988.Decided:  July 22, 1988.

Thomas G. Dean, appellant pro se.
James Gordon Carpenter, Assistant United States Attorney (Office of the United States Attorney), for appellee.
Before ERVIN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Thomas G. Dean appeals the district court's order dismissing his suit filed pursuant to 28 U.S.C. Sec. 1331 and Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Dean v. Samples, C/A No. 86-719-CRT (E.D.N.C. Sept. 30, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Dean's motion to file a belated docketing statement is granted